Citation Nr: 1241995	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  07-24 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for skin disability, claimed as second degree burn scars of the trunk (upper torso), right proximal arm (upper torso), thighs (lower torso), and genitalia (lower torso).

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to April 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In connection with his appeal, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in February 2011.  A transcript of the hearing is associated with the claims file.  At this hearing, the Veteran submitted additional pertinent evidence, to include color photographs of his genitals, that had not been considered by the RO.  However, on remand, the evidence can be considered by the RO when making a decision on the merits of the case.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 


REMAND

The Board finds that additional development is required before the Veteran's claims are decided.




Claim - Skin Disability

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court of Appeals for Veterans Claims (CAVC) held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  The CAVC recognized that, "the appellant had neither the legal or medical knowledge to narrow the universe of his claim or his current condition."  Id. at 5.  The CAVC further considered the intent of the appellant, noting that "a different result is reached when the evidence supports the service connection of a disability, but there is no indication the claimant was seeking benefits for that disability or the symptoms he was experiencing that are associated with that disability." Id. at 7.

The Board finds that the principle in Clemons is applicable to the case currently before it.  Here, the Veteran filed a claim for service connection for "scars," and the RO has adjudicated the claim as such.  However, throughout the record, the Veteran has described his disability and reported the symptoms of these "scars" as sensitivity and causative of itching.  Additionally, medical and photographic evidence of the claimed "scars" show that he currently has discoloration in the areas of the body concerned, as well as diagnoses of erythema with papules around the corona of the penis, irritant dermatitis, and fungal infection.  It is clear from his testimony that his intent has been to seek service connection for the skin residuals of the in-service incident.  For these reasons, the Board has recharacterized the issue on appeal more broadly, as service connection for a skin disability.

As the RO has not developed and addressed the issue of service connection for a skin disability other than scars, the issue must be remanded.

Specifically, the Veteran asserts, and testified before the undersigned VLJ, that a co-worker accidentally caused a percolator filled with hot water to spill on him while in service, causing scars that continue to itch and be discolored.  

Service treatment records confirm that in February 1978 the Veteran was hospitalized for superficial and intermediate second degree burns over approximately 16 percent of his body surface area of the trunk, right proximal arm, thighs, and genitalia.  He was discharged after 23 days.  It was noted that all of his burns healed nicely or were rapidly healing at the time of discharge from the hospital.

In response to his claim for service connection, the Veteran was afforded a VA examination in January 2006 in which he recounted the aforementioned in-service accident and complained of itching and sensitivity.  The report of physical examination merely noted that  no burn scars were present, including on the extremities, trunk, and genitals.  The examination report is so brief that it is unclear to the Board whether a full examination (considering skin pathologies other than scars) was conducted.  

Private treatment records show that in September and October 2009, the Veteran complained of an irritation around the genitalia, usually around the time of sexual intercourse; examination findings were remarkable healing without much of any evidence of scar tissue, and there was some erythema with papules around the corona of the penis; the diagnosis was irritant dermatitis.  In November 2009, the Veteran's skin was still red and sensitive, especially at the penis; mild diffuse erythema at external genitalia was noted.  

VA treatment records show that the Veteran complained of itchy, red genital scarring.  Specifically in February 2011, it was noted that he had a fungal infection in the genital area and was treated with cream.

Dr. R.F. submitted a letter in February 2011, stating that the Veteran was currently receiving treatment.  The doctor also stated that the genital scarring continued to bother the Veteran; the Veteran had seen multiple specialists and received treatment with multiple creams and ointments; however, the lesions at his genitalia continued to produce discomfort; the genital area would get very red, itchy, and produced burning pain especially during arousal and intercourse.

As noted above, the Veteran also submitted color photographs of his genitals at the February 2011 hearing that show discoloration.

Under the circumstances, the Board finds that the duty to assist set forth at 38 C.F.R. § 3.159 requires that the Veteran be scheduled for a VA examination in response to his claim to determine if his current condition is scarring or a different skin disability that is related to the incident in service.

Claim - PTSD

VA is obliged to provide a VA examination or obtain a medical opinion when: (1) there is competent evidence that the veteran has a current disability (or persistent or recurrent symptoms of a disability), (2) there is evidence establishing that the veteran suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period, (3) the evidence indicates that the current disability or symptoms may be associated with service or with another service-connected disability, and (4) there is not sufficient medical evidence to make a decision.  See 38 C.F.R. § 3.159(c) (4); see also Charles v. Principi, 16 Vet. App. 370 (2002); and also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran asserts that he has PTSD as related to the aforementioned, documented in-service accident.

A September 2007 VA psychiatry note diagnosed PTSD symptoms.

In light of the Veteran's claim that he has PTSD as a result of the documented accident in service and the diagnosis of PTSD symptoms, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of any currently present PTSD.  

Moreover, the Board notes that a September 2007 VA psychiatry note stated that the Veteran planned to follow through with "PTSD 101".  The Veteran also testified before the undersigned VLJ that he was currently receiving treatment for his PTSD.  To date, the RO has made no attempt to obtain such current treatment records.  Contemporary medical records are critical to establishing his claim.  Therefore, further development to obtain any outstanding records is in order.

While the further delay of this case is regrettable, due process considerations require such action.  Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding medical records pertaining to the Veteran's claimed skin disability and PTSD treatment.

2.  Then, the RO or the AMC should undertake appropriate development of the issue of entitlement to service connection for a skin disability other than scars, including the provision of the notice required under 38 U.S.C. § 5103(a) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(b) (2011).

3.  Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of the Veteran's claimed skin disability.  The claims folder, to include the aforementioned color photographs submitted by the Veteran, must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based on review of the file and examination of the Veteran, the examiner should state a medical opinion as to whether it is at least as likely as not (50 percent or better probability) with respect to each skin disability (to include itching and sensitivity) present at any time during the pendency of this claim that the disability is etiologically related to the aforementioned 1978 accident.

A complete rationale for all opinions expressed must be provided.  In completing the rationale, the examiner must address the statement submitted by Dr. R.F. in February 2011.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  Then, the Veteran should be afforded a VA examination by a psychologist or psychiatrist to determine the nature and etiology of any PTSD present during the pendency of this claim.  The claims folder must be made available to and reviewed by the examiner, and any indicated studies should be performed. 

Based on review of the file and examination of the Veteran, the examiner should state a medical opinion as to whether it is at least as likely as not (50 percent or better probability) that any diagnosed PTSD is etiologically related to the Veteran's active service, to include the aforementioned 1978 accident.

The rationale for each opinion expressed must also be provided. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5.  The RO or the AMC should undertake any other development it determines to be warranted.

6.  Then, the RO or the AMC should readjudicate the Veteran's claims based on a de novo review of the record.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted. 
The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


